Title: From James Madison to Samuel Williams, 29 June 1801
From: Madison, James
To: Williams, Samuel


Sir,
Department of State Washington 29th. June 1801
The President has thought proper to appoint George W. Erving of Massachusetts, Consul for the United States at the Port of London, and has directed me to acquaint you that both your commission as Consul, and your appointment as Agent for claims and appeals, will cease on his arrival. Mr. Erving will sail, it is expected in two or three weeks. From this probability you will be able to estimate the time at which you will be relieved.
By the letter from the Secretary of State, dated January 11th. 1798 it appears that you were particularly instructed to be punctual in your correspondence with this Department and to transmit your accounts quarterly on the first days of January April, July, and October annually. Notwithstanding the manifest propriety of frequent transmissions of accounts and the sanction of this authority, it is found that not a single statement has been received since your appointment. The surprise is the greater as the accounts of Messrs. Bird, Savage and Bird, show that you have previously to the 1st. of July last had advances from them amounting to upwards of 88,000 dollars. It appears even that not a line from you on any subject has been received by this Department since the 29th. of November last, nor for some time previously, with any degree of frequency.

The President expects that you will close your public trusts by a full and precise state of all your pecuniary transactions; and an early settlement of them with the Treasury of the United States. Any monies received in virtue of your appointment, either as Consul or Agent, you will pay over or deposit as Mr. King may direct.
The Documents and papers belonging to the Consulate you will of course deliver to your successor. With respect to those which belong to the Agency, relative to claims and appeals, instructions will be communicated by your Consular successor on his arrival. I am, Sir, &c &c
James Madison
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). RC offered for sale in Heartman Catalogue No. 193 (1 Jan. 1927), item 274 (misdated 29 June 1800).


